Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Although the abstract is outside of the “generally limited” 50-150 words in length, the number of words is not an egregious deviation from the guidance.  The Office simply notes that the abstract is 154 words in length and is acceptable.
Election/Restrictions
Applicant’s election without traverse of Invention I) (claims 1-4) and species d) (claims 1 and 3) in the reply filed on 1/11/2021 is acknowledged.  Additionally, as a clerical matter, claim 6 is acknowledged to be included in the nonelected invention Group II) as it is dependent on claim 5.
Claims 2, 4 - 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bonding section” which is deemed indefinite as claimed, i.e. “a bonding section between the second electrode in the image pickup device and the distal end portion of the flying lead is sealed with a sealing member
a) only the surfaces of the second electrode and the flying lead which are in direct contact, which allows for a defined “section” existing “between” the two elements; 
b) the whole of the second electrode 14 as depicted by a semi-sphere, e.g. in fig 2 since the second electrode encompasses the contacting surface with the flying lead; 
c) the above described scope in b), but also including sealing member 51 since the sealing member physically encompasses the structure and is facilitating the bonding function; or 
d) the above described scope in c), but also including the adhesion member 52 since it also physically encompasses the structure and is facilitating the bonding function.
For the purposes of this office action it will be interpreted as d) above.
Another aspect of indefiniteness arises from the description of the “second electrode”, i.e. “a bonding section between the second electrode in the image pickup device and the distal end portion of the flying lead is sealed with a sealing member”.  This phrase is interpreted to mean “the second electrode” is a part of the image pickup device, but the prior recitation of “an image pickup device” only includes “a light receiving surface”, “a rear surface”, and “a wiring”.  See claim: “an image pickup device including a light receiving surface and a rear surface opposing the light receiving surface and including a wiring that connects a first electrode on the light receiving surface and a second electrode on the rear surface”.  The wiring only connects a first electrode and second electrode and the description of the first and second electrodes states these elements are “on” the surfaces of the image pickup device, but does not strictly include them as part of the image pickup device.  These descriptions are conflicting and therefore makes the scope of the elements indefinite.  A definite recitation might include “the second electrode on
The claim also recites “the distal end surface of the non-flexible member is made to adhere to the rear surface of the image pickup device with an adhesion member interposed between the surfaces”, where “the surfaces” is indefinite as to which of the many previously recited surfaces this refers, e.g. “an upper surface”, “a lower surface”, “an end surface”, etc.  It appears the intent is to refer to “the distal end surface of the non-flexible member” and “the rear surface of the image pickup device”, and as such will be interpreted as such herein.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed image pickup apparatus comprising, inter alia, an imaging pickup device, a flexible member with a flying lead, a non-flexible member, a bonding section, and a sealing member, with the specific orientation of the components with respect to each other, including and in particular the relationship of the multiple surfaces as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795